UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2112



BUDI WIJAJA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-728-196)


Submitted:   March 14, 2005                 Decided:   March 28, 2005


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, ESQUIRE, Bethesda,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Jerome W.
MacLaughlin, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Budi Wijaja, a native and citizen of Indonesia, petitions

for   review    of   an   order   of   the   Board    of   Immigration    Appeals

(“Board”)      affirming    the   immigration        judge’s   denial    of   his

application for asylum, withholding of removal, and protection

under the Convention Against Torture. By prior order, we dismissed

the portion of Wijaja’s appeal pertaining to his request for

asylum.

            While we lack jurisdiction to consider the denial of

Wijaja’s asylum claim, we retain jurisdiction to consider the

denial of his request for withholding of removal and relief under

the Convention Against Torture.          See 8 C.F.R. § 1208.4(a) (2004).

“To qualify for withholding of removal, a petitioner must show that

he faces a clear probability of persecution because of his race,

religion, nationality, membership in a particular social group, or

political opinion.”        Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir.

2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                  Based on

our review of the record, we find that Wijaja failed to meet these

standards.

            We also find that Wijaja failed to meet the standard for

relief under the Convention Against Torture.                   To obtain such

relief, an applicant must “establish that it is more likely than

not that he or she would be tortured if removed to the proposed




                                       - 2 -
country of removal.”     8 C.F.R. § 1208.16(c)(2) (2004).         We find

that Wijaja fails to make the requisite showing.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -